                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

MEIKA DESEAN BRITTON                                                                      PETITIONER

v.                                                                              No. 3:19CV16-NBB-RP

WARDEN GEORGIA SHELBY, ET AL.                                                          RESPONDENTS


                    ORDER DENYING PETITIONER’S MOTIONS [24], [27]
                           FOR SUBPOENAS DUCES TECUM

        This matter comes before the court on the motions [24], [27] by the petitioner for subpoenas

duces tecum, in which the petitioner seeks documents regarding the dates on which he sent legal mail

and made requests of the Inmate Legal Assistance Program – and various documents regarding the

employment activities and conduct of Detective Brannon Rushing. Resolution of this case turns on

whether the petitioner timely filed his petition for writ of certiorari in the Mississippi Supreme Court.

The petitioner dated his Certificate of Service enclosed with his certiorari petition the day after the

deadline for seeking certiorari review; as such, the documents he currently seeks have no bearing on

the outcome of this case. His petition was late before he ever mailed it. Hence, the instant motions

[24], [27] for subpoenas duces tecum are DENIED.


        SO ORDERED, this, the 15th day of October, 2019.



                                                         /s/ Roy Percy
                                                         UNITED STATES MAGISTRATE JUDGE
